       Case 1-19-41489-ess                Doc 39        Filed 08/07/19   Entered 08/08/19 10:17:15




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x
In re:                                                               Chapter 11

        ARMSTEAD RISK MANAGEMENT INC.,                               Case No.: 1-19-41489-ess

                                                   Debtor.
-----------------------------------------------------------------x

                    ORDER ESTABLISHING BAR DATE
  FOR THE FILING OF PROOFS OF CLAIM AGAINST DEBTOR, ARMSTEAD RISK
         MANAGEMENT INC., PURSUANT TO BANKR. RULE 3003(C)(3)

         Upon the Motion of Debtor, Armstead Risk Management Inc., in this Chapter 11 case,

pursuant to Fed. R. Bankr. P. 3003(c)(3), the fixing of a deadline and establishing procedures for

filing proofs of claim and approving the form and manner of service thereof, and it appearing that

the relief requested is in the best interest of Debtor, the estate, and creditors, and that adequate

notice has been given and that no further notice is necessary; and after due deliberation and good

and sufficient cause appearing therefor, it is hereby:

         ORDERED, that except as otherwise provided herein, all persons and entities, (including,

without limitation, individuals, partnerships, corporations, joint ventures, and trusts) that assert a

claim, as defined in section 101(5) of 11 U. S. C. §§ 101 et seq. (the “Bankruptcy Code”), against

the Debtor which arose prior to the filing of the Chapter 11 petition on March 14, 2019, shall file

a proof of such claim in writing so that it is received on or before September 26, 2019, (hereinafter,

the “General Bar Date”); and it is further

         ORDERED, that notwithstanding any other provision hereof, proofs of claim filed by

governmental units must be filed on or before September 26, 2019 (the date that is 180 days after

the date of the order for relief); and it is further

         ORDERED, that the following procedures for the filing of proofs of claim shall apply:
     Case 1-19-41489-ess         Doc 39     Filed 08/07/19     Entered 08/08/19 10:17:15




       (a) Proofs of claim shall conform substantially to Official Bankruptcy Form No. 410;

       (b) Attorneys (with full access accounts) and employees of institutional creditors (with

           limited access accounts) shall file proofs of claim electronically on the Court’s Case

           Management/Electronic Case File (“CM/ECF”) system. Those without accounts to the

           CM/ECF system shall file their proofs of claim by mailing or delivering the original

           proof of claim to the United States Bankruptcy Court, Eastern District of New York,

           Conrad B. Duberstein U.S. Courthouse, 271-C Cadman Plaza East, Suite 1595,

           Brooklyn, New York, 11201-1880;

       (c) Proofs of claim shall be deemed timely filed only when received by the Clerk of the

           Court on or before the Bar Date;

       (d) Proofs of claim shall (i) be signed; (ii) include supporting documentation (if

           voluminous, attach a summary); (iii) be in the English language; and (iv) be

           denominated in United States currency; and it is further

       ORDERED, that the following persons or entities need not file a proof of claim on or prior

to the Bar Date:

       a) Any person or entity that has already filed a proof of claim against the Debtor in this

           case with the Clerk of the Bankruptcy Court for the Eastern District of New York in a

           form substantially similar to Official Bankruptcy Form No. 410;

       b) Any person or entity whose claim is listed on the Schedules of Assets and Liabilities

           filed by the Debtor (collectively, the “Schedules”), if (i) the claim is not scheduled as

           “disputed,” “contingent” or “unliquidated”; and (ii) the claimant agrees with the

           amount, nature and priority of the claim as set forth in the Schedules;

       c) Any holder of a claim that has already been allowed in this case by order of the Court;



                                                 2
      Case 1-19-41489-ess         Doc 39     Filed 08/07/19      Entered 08/08/19 10:17:15




        d) Any holder of a claim for which a different deadline for filing a proof of claim in this

             case has already been fixed by this Court; or

        e) Any holder of claim allowable under sections 503(b) and 507(a)(2) of the Bankruptcy

             Code as an expense of administration of the Debtor’s estate; and it is further

        ORDERED, that any person or entity that holds a claim that arises from the rejection of

an executory contract or unexpired lease, as to which the order authorizing such rejection is dated

on or before the date of entry of this Order, must file a proof of claim based on such rejection on

or before the later of the Bar Date or the date that is 30 days after the date of the order authorizing

such rejection, and any person or entity that holds a claim that arises from the rejection of an

executory contract or unexpired lease, as to which an order authorizing such rejection is dated after

the date of entry of this Order, must file a proof of claim on or before such date as the Court may

fix in the applicable order authorizing such rejection; and it is further

        ORDERED, that if Debtor amends or supplements the Schedules after the date of this

Order, Debtor shall give notice of any amendment or supplement to the holders of claims amended

thereby, and holders of such claims shall have 30 days from the date of service of the notice to file

proofs of claim and shall be given notice of that deadline; and it is further

        ORDERED, that nothing in this Order shall prejudice the right of Debtor or any other

party in interest to dispute or assert offsets or defenses to any claim listed in the Schedules; and it

is further

        ORDERED, that pursuant to Bankruptcy Rule 3003(c)(2), a holder of a claim that fails to

comply with this Order by timely filing a proof of claim in appropriate form shall not be treated

as a creditor with respect to that claim for purposes of voting and distribution; and it is further




                                                  3
      Case 1-19-41489-ess          Doc 39     Filed 08/07/19      Entered 08/08/19 10:17:15




        ORDERED, that notice of the Bar Date substantially in the form annexed hereto is

approved and shall be deemed adequate and sufficient if served by first-class mail, at least 35 days

prior to the Bar Date, by August 22, 2019, on: (a) The United States Trustee; (b) Counsel to each

official committee; (c) all persons or entities that have requested notice of the proceedings in this

case; (d) all persons or entities that have filed claims in this case; (e) all creditors and other known

holders of claims as of the date of this Order, including all persons or entities listed in the Schedules

as holding claims; (f) all parties to executory contracts and unexpired leases of the Debtor; (g) all

parties to litigation with Debtor; (h) the Internal Revenue Service for the district in which the case

is pending and, if required by the Bankruptcy Rule 2002(j), the Securities and Exchange

Commission and any other required governmental units; and it is further

        ORDERED, that Debtor is authorized and empowered to take such steps and perform such

acts as may be necessary to implement and effectuate the terms of this Order; and it is further

        ORDERED, that entry of this Order is without prejudice to the right of Debtor to seek a

further order of this Court fixing a date by which holders of claims or interests not subject to the

Bar Date established herein must file such proofs of claim or interest or be barred from doing so.




                                                                    ____________________________
 Dated: Brooklyn, New York                                                 Elizabeth S. Stong
        August 7, 2019                                              United States Bankruptcy Judge

                                                   4
       Case 1-19-41489-ess             Doc 39      Filed 08/07/19      Entered 08/08/19 10:17:15




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x
In re:
                                                                     Chapter 11
       ARMSTEAD RISK MANAGEMENT INC.,
                                                                     Case No.: 1-19-41489-ess
                                                Debtor.
-----------------------------------------------------------------x

         NOTICE OF DEADLINE REQUIRING FILING OF PROOFS OF CLAIM
                     ON OR BEFORE SEPTEMBER 26, 2019

TO:     ALL PERSONS AND ENTITIES
        WITH CLAIMS AGAINST ARMSTEAD RISK MANAGEMENT INC.

        The United States Bankruptcy Court for the Eastern District of New York has entered an

Order establishing September 26, 2019, (the “Bar Date”) as the last date for each person or entity

(including individuals, partnerships, corporations, joint ventures, and trusts) to file a proof of claim

against Armstead Risk Management Inc. (the “Debtor”).

        The Bar Date and the procedures set forth below for filing proofs of claim apply to all

claims against the Debtor that arose prior to March 14, 2019, (the “Filing Date”), the date on which

the Debtor commenced a case under Chapter 11 of 11 U.S.C. §§ 101 et seq. (the “Bankruptcy

Code”), except for those holders of the claims listed in Section 4 below that are specifically

excluded from the Bar Date filing requirement.

    1. WHO MUST FILE PROOF OF CLAIM

        You MUST file a proof of claim to vote on a Chapter 11 plan filed by the Debtor or to

share in distributions from the Debtor’s bankruptcy estate if you have a claim that arose prior to

the Filing Date, and it is not one of the types of claim described in Section 4 below. Claims based

on acts or omissions of the Debtor that occurred before the Filing Date must be filed on or prior to




                                                         5
      Case 1-19-41489-ess        Doc 39     Filed 08/07/19     Entered 08/08/19 10:17:15




the Bar Date, even if such claims are not now fixed, liquidated or certain or did not mature or

become fixed, liquidated or certain before the Filing Date.

       Under section 101(5) of the Bankruptcy Code and as used in this Notice, the word “claim”

means: (a) a right to payment, whether or not such right is reduced to judgment, liquidated,

unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,

secured, or unsecured; or (b) a right to an equitable remedy for breach of performance if such

breach gives rise to a right to payment, whether or not such right to an equitable remedy is reduced

to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured or unsecured.

   2. WHAT TO FILE

       Your filed proof of claim must conform substantially to Official Bankruptcy Form No. 410

a copy of which is annexed to this Notice. Additional proof of claim forms may be obtained at

www.uscourts.gov/forms/bankruptcy-forms/proof-claim.

       The proof of claim form must be signed by the claimant or, if the claimant is not an

individual, by an authorized agent of the claimant. It must be written in English and be

denominated in United States currency. You must attach to your completed proof of claim any

documents on which the claim is based (if voluminous, attach a summary).

       Your proof of claim form shall not contain complete social security numbers or taxpayer

identification numbers (only the last four digits), a complete birth date (only the year), the name

of a minor (only the minor’s initials) or a financial account number (only the last four digits of

such financial account).

   3. WHEN AND WHERE TO FILE

       Except as provided for herein, all proofs of claim must be filed so as to be received on or

before September 26, 2019, or September 26, 2019 with respect to governmental units.



                                                 6
      Case 1-19-41489-ess             Doc 39    Filed 08/07/19     Entered 08/08/19 10:17:15




         Attorneys (with full access accounts) and employees of institutional creditors (with limited

access    accounts)    shall   file    proofs   of   claim   electronically   on   the   Court’s   Case

Management/Electronic Case File (“CM/ECF”) system. Those without accounts to the CM/ECF

system shall file their proofs of claim by mailing or delivering the original proof of claim to the

Court at the address provided below.

                 United States Bankruptcy Court Eastern District of New York
                      Conrad B. Duberstein U.S. Bankruptcy Courthouse
                             271-C Cadman Plaza East, Suite 1595
                                Brooklyn, New York 11201-1800

         A proof of claim will be deemed timely filed only when received by the Bankruptcy Court

on or before the Bar Date. A proof of claim may not be delivered by facsimile, telecopy or

electronic mail transmission.

         Governmental units may have until September 26, 2019, the date that is 180 days after the

order for relief, to file proofs of claim.

    4. WHO NEED NOT FILE A PROOF OF CLAIM

         You do not need to file a proof of claim on or before the Bar Date if you are:

         (a) A person or entity that has already filed a proof of claim against the Debtor in this case

with the Clerk of the Bankruptcy Court for the Eastern District of New York in a form substantially

similar to Official Bankruptcy Form No. 410;

         (b) A person or entity whose claim is listed on the Schedules of Assets and Liabilities filed

by the Debtor (collectively, the “Schedules”) [Docket Entry No. 1] if (i) the claim is not scheduled

as “disputed,” “contingent,” or “unliquidated” and (ii) you agree with the amount, nature and

priority of the claim as set forth in the Schedules;

         (c) A holder of a claim that has already been allowed in this case by order of the Court;




                                                     7
      Case 1-19-41489-ess         Doc 39     Filed 08/07/19      Entered 08/08/19 10:17:15




        (d) A holder of a claim for which a different deadline for filing a proof of claim in this case

has already been fixed by this Court; or

        (e) A holder of a claim allowable under sections 503(b) and 507(a)(2) of the Bankruptcy

Code as an expense of administration of the Debtor’s estate.

        If you are a holder of an equity interest in the Debtor, you need not file a proof of interest

with respect to the ownership of such equity interest at this time. But if you assert a claim against

the Debtor, including a claim relating to your equity interest or the purchase or sale of that interest

you must file a proof of claim on or prior to the Bar Date in accordance with the procedures set

forth in this Notice.

        This Notice is being sent to many persons and entities that have had some relationship with

or have done business with the Debtor but may not have an unpaid claim against the Debtor. The

fact that you have received this Notice does not mean that you have a claim, or that the Debtor or

the Court believes that you have a claim against the Debtor.

    5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES

        If you have a claim arising out of the rejection of an executory contract or unexpired lease

as to which the order authorizing such rejection is dated on or before August 8, 2019, the date of

entry of the Bar Order, you must file a proof of claim based on such rejection on or before the later

of the Bar Date or the date that is 30 days after the date of the order authorizing such rejection.

Any person or entity that has a claim arising from the rejection of an executory contract or

unexpired lease, as to which the order is dated after the date of entry of the Bar Order, you must

file a proof of claim with respect to such claim by the date fixed by the Court in the applicable

order authorizing rejection of such contract or lease.

    6. CONSEQUENCES OF FAILURE TO FILE A PROOF OF CLAIM
       BY THE BAR DATE

                                                  8
      Case 1-19-41489-ess        Doc 39         Filed 08/07/19   Entered 08/08/19 10:17:15




       ANY HOLDER OF A CLAIM THAT IS NOT EXCEPTED FROM THE

REQUIREMENTS OF THIS ORDER, AS SET FORTH IN SECTION 4 ABOVE, AND THAT

FAILS TO TIMELY FILE A PROOF OF CLAIM IN THE APPROPRIATE FORM, WILL BE

BARRED FROM ASSERTING ITS CLAIM AGAINST THE DEBTOR AND HIS CHAPTER

11 ESTATE, VOTING ON ANY PLAN OF REORGANIZATION FILED IN THIS CASE, AND

PARTICIPATING IN ANY DISTRIBUTION IN THE DEBTOR’S CHAPTER 11 CASE ON

ACCOUNT OF THAT CLAIM.

   7. THE DEBTOR’S SCHEDULES AND ACCESS THERETO

       You may be listed as the holder of a claim against the Debtor in the Debtor’s Schedules. If

you agree with the nature, amount and status of your claim as listed in the Debtor’s Schedules, and

if your claim is not described as “disputed,” “contingent,” or “unliquidated,” you do not need to

file a proof of claim. Otherwise, you must file a proof of claim before the Bar Date in accordance

with the procedures set forth in this Notice.

       Copies of the Debtor’s Schedules are available for inspection on the Court’s Internet

Website at http://www.nyeb.uscourts.gov. A login and password to the Court’s Public Access to

Electronic Court Records (“PACER”) are required to access this information and can be obtained

through the PACER Service Center at http://www.pacer.psc.uscourts.gov. Copies of the Debtor’s

Schedules may also be examined between the hours of 9:00 a.m. and 4:30 p.m., Monday through

Friday at the Office of the Clerk of the Bankruptcy Court, Conrad B. Duberstein U.S. Courthouse,

271-C Cadman Plaza East, Ste 1595, Brooklyn, N.Y. 11201-1800.

       Copies of the Debtor’s Schedules may also be obtained by written request to the Debtor’s

counsel at the address and telephone number set forth below.




                                                    9
     Case 1-19-41489-ess      Doc 39    Filed 08/07/19   Entered 08/08/19 10:17:15




       If you are unsure about any of these matters, including whether you should file a

proof of claim, you may wish to consult an attorney.



       COUNSEL FOR THE DEBTOR AND DEBTOR IN POSSESSION

       FIRM NAME: LAW OFFICE OF COURTNEY K. DAVY, LLP

       ADDRESS: 305 BROADWAY, SUITE 1400, NEW YORK, NY 10007

       PHONE NUMBER: (516) 850-1800




                                            10
